People v Law (2019 NY Slip Op 01233)





People v Law


2019 NY Slip Op 01233


Decided on February 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
ROBERT J. MILLER
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2009-05459
 (Ind. No. 1917/08)

[*1]The People of the State of New York, respondent,
vMark Law, appellant.


Peter A. Sell, Waccabuc, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley and Kevin C. King of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Meryl J. Berkowitz, J.), rendered April 27, 2009, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that he was deprived of the constitutional right to the effective assistance of counsel, which affected the voluntariness of his plea. His argument is based, in part, on matter appearing on the record and, in part, on matter outside of the record, and, thus, constitutes a mixed claim of ineffective assistance (see People v Freeman, 93 AD3d 805, 806; People v Maxwell, 89 AD3d 1108, 1109). Since the defendant's claim of ineffective assistance cannot be resolved without reference to matter outside of the record, a CPL 440.10 proceeding is the appropriate forum for reviewing the claim in its entirety (see People v Freeman, 93 AD3d at 806; People v Maxwell, 89 AD3d at 1109).
SCHEINKMAN, P.J., MILLER, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court